SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

476
CAF 14-00029
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF ANDREW M. DELONG,
PETITIONER-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

FRANCES A. BRISTOL, RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Oswego County (Donald
E. Todd, A.J.), entered March 6, 2013 in a proceeding pursuant to
Family Court Act article 4. The order determined that respondent
willfully violated a court order.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Delong v Bristol ([appeal No. 1]
___ AD3d ___ [May 9, 2014]).




Entered:   May 9, 2014                          Frances E. Cafarell
                                                Clerk of the Court